Case: 1:20-cv-00767-JDG Doc #: 20 Filed: 03/02/21 1 of 1. PageID #: 1067




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


PATRICIA ANN CONSTANTINO,                    )        CASE NO. 1:20cv767
                                             )
                      Plaintiff,             )
                                             )
                      v.                     )        MAGISTRATE JUDGE
                                             )        JONATHAN D. GREENBERG
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
                      Defendant.             )        JUDGMENT ENTRY

       Consistent with the Memorandum Opinion and Order of this Court also filed on March 2,

2021, the Commissioner’s final decision is AFFIRMED.

       IT IS SO ORDERED.

                                                 s/ Jonathan D. Greenberg
                                                 U.S. Magistrate Judge
Date: March 2, 2021
